Citation Nr: 1144757	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-35 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a higher initial rating in excess of 20 percent for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel





INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from December 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  As the Veteran has relocated twice during the pendency of the appeal, subsequent development was performed by both the RO in Manila, the Republic of the Philippines, and the RO in Seattle, Washington.

In the March 2006 rating decision from which this appeal arises, the Honolulu RO, in part, denied the Veteran's claims for service connection for hypertension and PTSD.  Service connection for hypertension and PTSD subsequently were granted in respective July 2008 and September 2009 rating decisions.  As the July 2008 and September 2009 rating decisions acted as full grants for the Veteran's respective claims for service connection for hypertension and PTSD, those claims are no longer in appellant status and are not before the Board.

In a November 2008 substantive appeal to the Board, the Veteran expressly indicated that he did not wish to appear at a hearing before the Board and requested to appear at a hearing at a RO before a Decision Review Officer (DRO).  In March 2009, the Veteran appeared at a scheduled hearing at the Manila RO before a DRO.  At that time, the Veteran expressly opted for an DRO informal conference and specifically indicating that he that he did not wish for a formal RO hearing.  A  DRO informal conference report is of record.  

At the time of the filing of the Veteran's claims, in April 2005, the Veteran appointed the Veterans' Affairs Office of the Territory of Guam as his representative.  In February 2010, he revoked his former appointment and appointed the Disabled American Veterans as his representative by properly filing a VA Form 21-22.  In April 2010, the RO notified the Veteran of the certification of the appeal to the Board.

Within 90 days of the notification of the certification of the appeal to the Board, in July 2010, a local DAV representative in Seattle filed new evidence with the Board without a waiver of Agency of Original Jurisdiction (AOJ) review.  In a November 2011 brief, a national DAV representative in Washington, DC, waived AOJ review of the evidence.  Therefore, a remand for AOJ review of this evidence is not necessary.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).

In the July 2010 letter, the Seattle DAV representative also indicated that the Veteran wished to request "consideration of unemployability" and to be deemed permanently and totally disabled for VA purposes.  The Board notes that the record contains no indication that the Veteran has filed a claim with the RO for either a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) or a nonservice-connected pension due to permanent and total disability.  Therefore, the Board refers the Veteran's claims for a TDIU and a nonservice-connected pension due to permanent and total disability to the RO for development.

In a November 2011 brief, the national DAV representative suggested that the Veteran might have diabetic neuropathy.  As will be detailed below, the record contains no medical evidence of such a disorder, though it does show the Veteran has, and is service connected for, diabetes mellitus.  The RO may want to clarify whether the Veteran is intending to file a claim for service connection for diabetic retinopathy.  

The Board notes that the Seattle DAV representative indicated in the July 2010 letter that the Veteran had "significant additional evidence" to submit and wished for the Board to remand the claim to the RO so that the RO could review this evidence.  The Board notes that, once this appeal was certified to the Board, the Board assumed jurisdiction over the appeal.  As the Veteran's representative's July 2010 letter was issued within 90 days of the April 2010 notification of certification of the Veteran's claims to the Board, the Board further notes that the Veteran could have submitted any additional evidence he wished with that letter without having to show good cause for doing so.  If the Veteran had wished to submit additional evidence after the expiration of the 90 day period following the notification of certification of the appeal to the Board, the Board would have permitted the Veteran to do so as long as he indicated good cause for the late submission under 38 C.F.R. § 20.1304 (2011).  Therefore, as the Veteran has had an opportunity to submit the additional evidence spoken of in the July 2010 letter and has failed to do so, the Board will not remand this claim so he can submit it to the RO at an unspecified date.  

In the July 2010 letter, the Seattle DAV representative requested that the Veteran be afforded a hearing at the Seattle RO before a DRO.  As noted above, in the November 2008 substantive appeal to the Board, the Veteran expressly indicated that he did not wish to appear at a hearing before the Board and requested to appear at a hearing at a RO before a Decision Review Officer (DRO).  The RO scheduled a formal RO hearing for March 2009.  In March 2009, the Veteran appeared at the Manila RO before a DRO; however, the Veteran specifically indicated to the DRO that he that he did not wish for a formal RO hearing, but preferred instead a DRO informal conference.  By this statement, in March 2009, the Veteran expressly waived his request for a formal RO hearing.  To the extent the Seattle DAV representative's 2010 request for a hearing at the Seattle RO could be construed as a request for another DRO informal conference, the Board would point out that no due process right attaches to a DRO informal conference (see 38 C.F.R. § 3.2600) as the purpose is to develop evidence, a DRO informal conference has already been held in this case, and any such request for additional RO development of evidence such as through the informal conference mechanism is untimely because made after certification of the appeal to the Board.  38 C.F.R. § 20.1304.  

To the extent the Seattle DAV representative's 2010 request for a hearing at the Seattle RO could be construed as a request for RO formal hearing, the request is untimely, and a RO formal hearing at that stage of the appeal is procedurally inappropriate.  The Veteran was notified of the certification of this appeal to the Board in April 2010.  Once the Veteran was notified and the claims file transferred to the Board, the Board assumed jurisdiction over the appeal.  38 C.F.R. § 20.1304.  Therefore, the Veteran was no longer entitled to a RO formal hearing beyond the certification stage of the proceedings.  As the Veteran did not have an outstanding request for a RO hearing at the time of certification and transfer of this matter to the Board, at the time of certification the appeal was within the jurisdiction of the Board, not the RO, and a RO formal hearing was no longer appropriate or required by due process.  

The Veteran did not request a hearing before the Board.  In the November 2008 substantive appeal to the Board, expressly stated that he did not wish to have a hearing before the Board.  


FINDINGS OF FACT

1.  The Veteran was exposed to loud noises during service.

2.  The Veteran did not experience chronic symptoms of hearing loss during service.

3.  The Veteran did not experience continuous hearing loss symptomatology since service discharge.

4.  The Veteran's currently diagnosed bilateral hearing loss is not related to service.  

5.  For the entire initial rating period under appeal, the Veteran's service-connected diabetes has required insulin and a restricted diet, but has not required the regulation of activities.


CONCLUSION OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110 , 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.385 (2011). 

2.  For the entire initial rating period under appeal, the criteria for an initial disability rating in excess of 20 percent for diabetes have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.119, Diagnostic Code 7913 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Regarding the Veteran's claim for a higher initial rating for diabetes mellitus, because this appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (the CAVC) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  

Regarding the Veteran's claim for service connection for bilateral hearing loss, VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, the Honolulu RO provided VCAA notice in a May 2007 letter.  This notice satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information about disability ratings and effective dates required by Dingess.  

Although this notice was not issued prior to the May 2006 rating decision from which this appeal arises, the Honolulu RO subsequently re-adjudicated the Veteran's claims, as demonstrated by the August 2008 Statement of the Case (SOC).  As the SOC complied with the applicable due process and notification requirements for a decision, it constitutes a re-adjudication decision.  Accordingly, the provision of adequate notice followed by a re-adjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing a fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect); Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III) (holding that a statement of the case that complies with all applicable due process and notification requirements constitutes a re-adjudication decision). 

The Board finds that all necessary assistance has been provided to the Veteran.  VA acquired the Veteran's VA treatment records and properly identified private treatment records to assist with the claim.  In May 2009, VA provided the Veteran with a VA audiology examination to determine the nature and etiology of the Veteran's claimed hearing loss disorder.  As the May 2009 VA examination report was written after an interview with the Veteran, a review of the claims file, an audiology evaluation, and contains findings regarding the etiology of the Veteran's bilateral hearing loss disorder based on all the evidence, the Board finds that the May 2009 VA audiology examination report is adequate for VA purposes.  Moreover, in January 2006, March 2008 and June 2009, VA provided the Veteran with respective VA medical examinations to determine the nature and severity of the Veteran's service-connected diabetes mellitus.  

At the March 2009 DRO informal conference, the Veteran stated that the VA examiner who wrote the March 2008 VA medical examination report did not sufficiently discuss his symptomatology in the report.  Specifically, the Veteran stated that the March 2008 VA examiner did not sufficiently discuss the regulation of activities the Veteran underwent in that report.  Thereafter, VA provided the Veteran with another VA examination in June 2009.  

In a February 2010 statement, the Veteran indicated that he had concerns about some of the statements included in the June 2009 VA medical examination report.  Specifically, in the June 2009 VA medical examination report, the VA examiner wrote that the Veteran did not experience shortness of breath while climbing stairs and could walk three miles in less than 40 minutes.  In February 2010, the Veteran stated that he did experience shortness of breath while climbing stairs and that it would take him at least one hour and 10 minutes to walk three miles.  

The Board notes that the Veteran did not make any statements indicating that the June 2009 VA medical examination report was medically inadequate or that the VA examiner was not qualified.  More importantly, as will be explained below, due to inconsistencies in the Veteran's reporting of symptoms and impairment caused by diabetes that are notable throughout the record of evidence, including statements that are consistent with the history given to the VA examiner, in addition to other statements that vary with that history, the Board does not find the Veteran's statements regarding his diabetes symptomatology, or impairments, or what history he provided to the VA examiner to be credible or sufficient to rebut the presumption of administrative regularity by the VA examiners in recording the Veteran's history and making the findings they reported that they made.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  Therefore, the Board does not find the Veteran's reports of "mistakes" in the March 2008 and June 2009 VA medical examination reports to be credible.  As the January 2006, March 2008, and June 2009 VA examination reports were written after interviews with the Veteran, reviews of the claims file, physical examinations, and contain findings regarding the severity of the Veteran's diabetes mellitus, the Board finds that the January 2006, March 2008, and June 2009 VA medical examination reports are adequate for VA purposes.  38 C.F.R. § 4.1 (2011). 

In a November 2011 appellant's brief, the Veteran's representative requested the Board consider scheduling the Veteran for another VA examination to determine the severity of the Veteran's diabetes mellitus, due to the age of the examination.  The request for a new examination does not include a specific factual assertion of worsening of disability of diabetes, and such a factual worsening is unsupported by the competent evidence that is of record.  Palczewski v. Nicholson, 21 Vet. App. 174, 182   (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (a new examination is appropriate when there is an assertion of an increase in severity since the last examination). 

Although the Veteran stated in a July 2010 letter that he wished to pursue a TDIU claim, the treatment evidence submitted with that letter showed no change in the Veteran's diabetes symptomatology.  Although the Veteran can make lay statements indicating an increase in severity of a disorder, the Board notes that medical evidence is required to show restriction of occupational and recreational activities, the criteria for the next higher 40 percent rating under Diagnostic Code 7913.  38 C.F.R. § 4.119; see also Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996).  

The Board further finds that additional VA examination is not warranted because the evidence of record is adequate to rate the Veteran's diabetes.  The record contains probative evidence, dating to March 2010, indicating treatment for diabetes, with findings regarding the Veteran's symptomatology and limitations.  VA has already provided the Veteran with three VA examinations to determine the severity of the Veteran's diabetes during the pendency of this appeal.  In each of the respective VA medical examination reports, the VA examiner found that the Veteran's diabetes did not require restriction of activities.  The most recent VA treatment record, dated March 2010, indicates that current VA examiners have not ordered restriction of activities for the Veteran.

The Board further notes that VA provided the most recent VA medical examination, in June 2009, at the Veteran's request.  Specifically, at the March 2009 informal conference, the Veteran stated that the VA examiner who wrote the March 2008 VA medical examination report had not accurately reported the restriction of activities he experienced due to his diabetes.  Therefore, to assist the Veteran, VA scheduled the June 2009 VA medical examination.  In the June 2009 VA medical examination report, despite the Veteran's reports regarding restriction of activities, the June 2009 VA examiner reported finding no medical evidence indicating that the Veteran had to restrict his activities due to diabetes.  Regarding the Veteran's lay statements, as will be detailed fully below, the Board finds that the Veteran's statements regarding his diabetes are so inconsistent or illogical as to lack credibility.  See Madden, 
125 F.3d at 1481.  

As VA has already provided the Veteran with three VA examinations, the medical evidence shows no worsening of the Veteran's disorder since the most recent June 2009 VA examination, and the Board finds the Veteran's lay statements regarding the severity of his diabetes lack credibility, the Board finds that another VA examination is not necessary.  For these reasons, the Board finds that a new VA examination is not warranted in this case.

In a November 2011 brief, the national DAV representative indicated that the Veteran reported experiencing some neurological symptoms and suggested that these symptoms might be related to diabetic neuropathy.  The Board again notes that the Veteran has not made been provided with three VA examinations during the pendency of this appeal and neurological testing in each instance was normal.  The record of evidence contains no evidence indicating recent complaint of or treatment for a neurological disorder.  Therefore, a remand for an examination to test for diabetic peripheral neuropathy is not required.  Therefore, there is no duty to provide an additional examination or medical opinion for this claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claims under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has reviewed all of the lay and medical evidence in the Veteran's claims folder.  The Board finds that the Veteran is competent to report the symptoms and impairments associated with his diabetes mellitus.  See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the severity of diabetes mellitus merely because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  However, the Board is also obligated to review to weigh the credibility of the lay evidence.  See Madden, 125 F.3d at 1481.

The Board has considered all evidence of record as it bears on the question of service connection for bilateral hearing loss and the initial rating for the service-connected diabetes mellitus.  See 38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.

Service Connection for Hearing Loss

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Moreover, 38 C.F.R. § 3.385 defines when impaired hearing will be considered a "disability" for the purposes of applying the laws administered by VA.  That regulatory section provides that hearing loss will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

Service connection may be granted for certain chronic diseases, to include sensorineural hearing loss, when they are manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. § 3.307, 3.309.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Veteran essentially contends that he developed bilateral hearing loss due to exposure to weapons fire during service.  Having reviewed the evidence of record, the Board finds that the preponderance of the evidence weighs against a grant of service connection for bilateral hearing loss.  

On the Veteran's report of separation from active duty, also known as a DD Form 214, the Veteran's military occupational specialty (MOS) is listed as that of a field radio repairman.  The Board notes that this MOS, by its nature, during a time of conflict, could entail exposure to loud noises.  Moreover, the record indicates that the Veteran was stationed at a base in Vietnam that received mortar fire in January 1969 and March 1969.  Therefore, the Board finds sufficient evidence indicating that the Veteran experienced exposure to loud noises during service.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic hearing loss symptomatology during service.  In a March 2009 statement, the Veteran indicated that, subsequent to the January 1969 and March 1969 mortar fire incidents during service, he noticed some degree of hearing loss.  He indicated that this hearing loss symptomatology continued thereafter.  Normally, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  

The evidence weighing against a finding of chronic symptoms of hearing loss in service, or of worsened hearing in service, includes the Veteran's service treatment records, which are negative for complaints, diagnosis, or treatment for bilateral hearing loss.  In an August 1966 service entrance examination report, a service examiner found that the Veteran had normal hearing, with threshold levels from zero to 20 decibels at all tested frequencies.  Hensley, 5 Vet. App. at 157.  Subsequent service treatment records contain no notation indicating complaint or treatment for hearing loss symptomatology.  In a November 1969 service discharge medical examination report, a service examiner again found that the Veteran had normal hearing, with threshold levels from 0 to 20 decibels at all tested frequencies.  

The Board notes that the audiometric readings in the August 1966 service entrance examination report and the November 1969 service discharge examination report were not perfectly consistent with each other.  The Board further notes that the August 1966 audiometric test results were reported in standards set forth by the American Standards Association (ASA) while the November 1969 audiometric test results were reported in standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  When the August 1966 audiometric test results are converted into ISO units, the results indicate that the Veteran's hearing thresholds were often different between the two examinations.  For example, in the August 1966 examination, the threshold levels at 1000 Hz were 20 decibels in the right ear and five decibels in the left ear.  In the November 1966 examination, the threshold levels at 1000 Hz were 10 decibels in the right ear and 10 decibels in the left ear.  The Board notes that the threshold levels in both examination reports never exceeded 20 decibels at each of the relevant frequencies and the greatest disparity between threshold levels was 10 decibels.  As noted by the May 2009 VA examiner, changes of 10 decibels or less are considered normal variability for an audiometric examination.  Moreover, threshold levels between zero and 20 decibels are considered normal hearing.  Hensley at 157.  Therefore, the service treatment records contain no evidence of chronic hearing loss symptomatology during service.  

In addition, in the November 1969 report of his medical history, provided at discharge, the Veteran reported that he had never experienced hearing loss.  As the Veteran noted in this document that he had experienced other ailments, such as swollen joints, severe tooth or gum trouble, and leg cramps, the Board notes that the Veteran took care in filling out this document, actually noting those disorders which he had experienced.  Therefore, the Board finds that his current statements, indicating hearing disorder symptomatology are not as credible because they are in conflict with both the service treatment records and the Veteran's own November 1969 report of his medical history, which indicate that the Veteran did not experience hearing loss symptomatology during service.  See Madden.  Considering this evidence, the Board finds that the Veteran did not chronic hearing symptomatology during service.  

The Board further finds that the weight of the evidence demonstrates that the Veteran did not experience continuous hearing loss symptomatology since service discharge.  The first treatment record containing any evidence of bilateral hearing loss is a March 2007 private treatment record, showing sufficient threshold level findings to indicate bilateral hearing loss.  In a May 2009 VA audiology examination report, the Veteran did not report an onset date for his bilateral hearing loss symptomatology.  The May 2009 VA examiner, having reviewed the file, indicating that the evidence indicated that the Veteran's hearing loss disorder began sometime between the Veteran's discharge and the March 2007 private treatment record.  The Board notes that the Veteran was discharged from service in December 1969, over 37 years prior to the March 2007 private treatment record.  Therefore, the treatment records do not indicate that the Veteran experienced continuous hearing loss symptomatology since service discharge.  

Reviewing the lay evidence, in the Veteran's April 2005 claim for benefits, he did not indicate an onset date for his bilateral hearing loss symptomatology.  In a March 2009 statement, the Veteran wrote that he noticed hearing loss after the January 1969 and March 1969 mortar explosions.  He indicated that this hearing loss symptomatology continue and probably worsened over time.  He wrote that, while attending college, he sat in the front row to better hear the professor.  He indicated that this hearing difficulty had stayed with him throughout his life.  He wrote that he never sought medical help for his hearing loss symptomatology because he always asked the individual speaking to repeat what they said.  He also indicated that he would be embarrassed to wear hearing aids and was worried about the costs.  

As noted above, the Board does not find the Veteran's account of in-service chronic hearing loss symptomatology, beginning with the two in-service mortar explosions, to be credible.  Moreover, the Board notes that the Veteran has stated that he had to sit in the front row of his classroom during college to hear his teacher.  Yet, in a November 2009 PTSD examination report, the Veteran stated that, after four years of college following service, he worked for four years as a police officer, during which time he led dangerous raids against drug dealers.  As the Veteran had sufficient hearing to be trusted to lead drug raids after college as a police officer, this fact tends to weigh against the assertion that post-service hearing loss symptomatology was of such severity that it caused him difficulty in college.  As the Veteran's statements regarding hearing loss symptomatology soon after service lack credibility, and the treatment records do not support a finding of continuous hearing loss symptomatology since service discharge or within one years of discharge, the Board finds that the Veteran did not experience continuous hearing loss symptomatology since service discharge. 

Finally, the Board finds that the weight of the competent evidence demonstrates that the Veteran's current hearing loss disorder is not related to service.  As noted above, in a March 2007 private treatment record, specifically a private audiology examination report, a private examiner reported sufficient threshold level findings to indicate bilateral hearing loss, but did not report any notations regarding the onset or etiology of the Veteran's bilateral hearing loss symptomatology.  

In the May 2009 VA audiology examination report, the VA examiner noted reviewing the claims file and interviewing the Veteran prior to writing his conclusions.  The VA examiner noted the Veteran's report of in-service exposure to weapons fire and aircraft noise.  Moreover, the VA examiner noted that the Veteran specifically denied any occupational or recreational noise exposure since service.  The VA examiner noted the findings of the August 1966 service entrance examination report, the November 1969 service discharge examination report, and the March 2007 private treatment record.  Having performed an audiological examination, the VA examiner diagnosed mild to severe sensorineural hearing loss bilaterally.  

Having reviewed all the evidence and examined the Veteran, the May 2009 VA audiology examiner opined that the Veteran's current bilateral hearing loss was less likely than not due to service, and opined as to a more likely post-service etiology of the Veteran's hearing loss.  The VA examiner stated that one reason in support of the opinion was that the Veteran had normal bilateral hearing at the time of separation, and there was weak to no evidence of any hearing change during service.  The VA examiner noted that the findings of the August 1966 service entrance examination report and the November 1969 service discharge examination report both contained readings indicating normal hearing, with threshold levels from 0 to 20 decibels at all tested frequencies.  The greatest disparity between threshold levels between the service entrance and discharge examination reports was 10 decibels.  The May 2009 VA examiner stated that changes of 10 decibels or less are considered normal variability for an audiometric examination.  The May 2009 VA examiner indicated that the evidence of record strongly indicated that the Veteran's current hearing disorder occurred after service.  

The May 2009 VA examiner stated as a basis for the opinion that the contemporaneous examination results showed that the Veteran's best hearing was at 2000 Hz, which was not typical of noise-induced hearing loss.  The VA examiner noted that the Veteran's hearing at 6000 to 8000 Hz had worsened since March 2007 (private treatment records), which was a time when the Veteran was neither in service or, from the Veteran's report, exposed to any noise during the period from 2007 to 2009.  For this reason, the VA examiner reasoned that the results suggested an etiology unrelated to noise exposure, such as age-related hearing loss.  

As the May 2009 VA examiner correctly interviewed the Veteran, reviewed the claims file, performed a proper examination, diagnosed mild to severe sensorineural hearing loss bilaterally, and offered an opinion backed by clinical findings and supported by reasons, the Board finds that the May 2009 VA examiner's report has great probative value in this matter.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records). 

For these reasons, the Board finds that the preponderance of evidence weighs against the Veteran's claim for service connection for bilateral hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Initial Rating for Diabetes

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

Diagnostic Code 7913 provides for a 10 percent rating for diabetes mellitus that is manageable by restricted diet only.  A rating of 20 percent may be assigned for diabetes mellitus when insulin and a restricted diet or when an oral hypoglycemic agent and a restricted diet are required.  A rating of 40 percent may be assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  "Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119.  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996).  

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's appeal for an initial rating in excess of 20 percent for service-connected diabetes, for the entire initial rating period.  The Board specifically finds that, for the entire period of initial rating period under appeal, the preponderance of the evidence indicates that the Veteran's service-connected diabetes has required insulin and a restricted diet, but has not regulation of activities as required for the next higher disability rating of 40 percent under Diagnostic Code 7913.  38 C.F.R. § 4.119. 

Since prior to the pendency of this appeal, treatment records have indicated that the Veteran had a diagnosed diabetes mellitus disorder, controlled by a restricted diet and usage of insulin.  In a January 2006 VA medical examination report, the Veteran reported that he controlled his diabetes through diet and insulin, and specifically denied any restriction of activities.  In this examination report, the Veteran is noted to experience instances of hypoglycemia which he would control by drinking a soda.  Neurological testing was normal.  Subsequently, in a March 2008 VA medical examination report, the Veteran reported that he controlled his diabetes through diet and insulin, and specifically denied any restriction of activities.  Neurological testing was normal.  

At the March 2009 DRO informal conference, the Veteran stated that, as a result of his diabetes, he could no longer jog, run, or lift heavy objects.  He stated that he experienced easy fatigability on mild exertion and, therefore, could not perform strenuous activities around the home.  He indicated that he could not assist with any household chores because mild exertion would result in a hyperglycemic attack.  The Veteran stated that he wished to have another VA examination as the most recent March 2008 VA medical examination report did not sufficiently discuss the regulation of his activities.  

In response to the Veteran's request, VA provided a third VA medical examination report in June 2009.  The June 2009 VA examiner did not write that he had reviewed the claims file before examination.  Yet, in notes in the report, the RO stated that the claims file was to be provided for the VA examiner.  Moreover, in the June 2009 VA medical examination report, the VA examiner discussed a 1983 surgical procedure and the results of the March 2008 VA medical examination, which was included in the claims file.  Therefore, the evidence indicates that the June 2009 VA examiner reviewed the claims file prior to writing the report.

In the June 2009 VA medical examination report, the Veteran denied seeing any health provider over the past year for hypoglycemia.  The Veteran reported that, for physical activity, he would go on three-mile walks in 40 minutes and use a treadmill at home during the interim periods.  He denied any shortness of breath or chest pain, and stated that he was able to climb two flights of stairs several times, going up and down without stopping.  The Veteran stated that he would get sweaty and his blood sugar would drop below 120 to nearly 60 with "exercise," such as mopping the floor.  He noted that he was also no longer able to do yard work due to his blood sugar.  The Veteran also reported drinking two to three beers per day.  After a review of the evidence, the VA examiner diagnosed diabetes mellitus.  Of note, after a physical examination and the review of the file, the VA examiner found no evidence indicating that the Veteran had exercise-induced hypoglycemia.  The VA examiner also found no neurological dysfunctions related to diabetes.  As the June 2009 VA examiner correctly interviewed the Veteran, reviewed the claims file, performed a proper examination, and offered an opinion based on clinical findings, the Board finds that the June 2009 VA examiner's report has great probative value in this matter.  See Prejean, 13 Vet. App. at 448.

In a December 2009 VA medical examination report, the VA examiner, having checked the Veteran's blood sugar levels, advised the Veteran that to not adjust his insulin by what he ate.  Moreover, the VA examiner told the Veteran to eat and exercise regularly and consistently.  Of note, the VA examiner did not indicate that the Veteran had to regulate his activities.

Subsequently, in the most recent March 2010 VA treatment record, the Veteran reported that, in order to regulate his diabetes, the Veteran indicated that he needed to use his insulin correctly, restrict his diet, and regulate his exercise.  After an examination, the VA examiner only advised the Veteran to continue exercising and monitoring his diet.  Of note, the VA examiner did not indicate that the Veteran had to regulate his activities.

In support of his claims, the Veteran submitted an October 2008 letter from a VA examiner in which the VA examiner noted that the Veteran experienced dizziness due to diabetes.  In addition, the Veteran has submitted two documents from R.F.R., M.D., a private examiner in the Philippines.  In the first such document, dated March 2009 and labeled a clinical abstract, Dr. R.F.R. stated that the Veteran had last visited his office in January 2009.  The private examiner noted that the Veteran could perform all activities of daily living.  The private examiner noted that the Veteran denied easy fatigability.  The private examiner stated that the Veteran's exercise was limited to brisk walking.  The private examiner recommended a change of insulin to reduce hypoglycemic episodes.

In an April 2010 handwritten statement, Dr. R.F.R. stated that the Veteran had been advised that he could perform all activities of daily living, but not strenuous activities.  The private examiner noted that the Veteran could perform brisk walking and stationary biking.  The private examiner stated that the Veteran could not lift heavy objects.  

Having reviewed these records, the Board notes that the October 2008 letter from the VA examiner does not support the Veteran's claim.  Of note, the VA examiner did not report the cause of the Veteran's dizziness.  Reviewing the records from 
Dr. R.F.R., the Board finds that their probative value is greatly outweighed by the numerous VA examination reports and VA treatment records also of record.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that the Board has the responsibility to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  As noted before, the VA treatment reports contain no notation that the Veteran has been medically ordered to regulate his activities, other than taking his insulin correctly, due to his diabetes disability.  See Camacho at 363-364.  

Regarding the March 2009 private treatment record written by Dr. R.F.R., the Board notes that the private examiner indicated that he last treated the Veteran in January 2009.  The private examiner wrote that the Veteran's exercise was limited to brisk walking, but also stated that the Veteran could perform all activities of daily living.  The Board notes that this is an apparent contradiction.  Moreover, the private examiner did not give a reason for this limitation, especially in light of the Veteran's denial of any symptoms of fatigability.  Most importantly, the private examiner did not give any clinical data to indicate the reason for the restrictions.  Although the private examiner noted that the Veteran experienced hypoglycemic episodes, he did not indicate that such episodes were related to exercise.  The Board therefore finds the March 2009 private treatment record to be of little probative value.  See Prejean (indicating that the Board may determine the probative value of medical opinions based on their detail).

As for the April 2010 handwritten statement from Dr. R.J.R., the Board notes that the Veteran relocated to the United States in March 2009.  Dr. R.J.R., a doctor in the Philippines, does not indicate when he last examined the Veteran.  Moreover, Dr. R.J.R. does not indicate which activities that the Veteran is restricted from performing, other than not lifting heavy objects.  The Board therefore finds the March 2009 private treatment record to be of little probative value.  Id.

By comparison, the Board notes that the Veteran has been treated by VA examiners who consistently, in three VA examination reports and many treatment records, have indicated, based on physical examinations and clinical evaluations, that the Veteran's activities were not restricted due to hyperglycemia or any other symptom of diabetes.  Considering the numerous VA treatment records and the conclusions, based on clinical findings, in such records that the Veteran's activities were not restricted, the Board finds that the VA treatment records, to include medical examination reports, are of greater probative value than Dr. R.J.R.'s records.  See Evans, 12 Vet. App. at 30.

In weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Throughout the pendency of this appeal, the Board notes that the Veteran's statements have indicated an obvious desire to attain a higher rating for a diabetes disorder, even when such was not warranted by the evidence the Veteran was submitting.  As noted above, in the January 2006 VA medical examination report, the Veteran specifically denied experiencing any regulation of his activities due to diabetes mellitus.  In the May 2007 Notice of Disagreement, disagreeing with the 20 percent rating assigned for diabetes in the May 2006 rating decision, the Veteran stated that he should be granted a 40 percent ruling solely on the basis of insulin use.  In the subsequent March 2008 VA medical examination report, the Veteran again specifically denied experiencing any regulation of his activities due to diabetes mellitus.  Only after the issuance of the August 2008 Statement of the Case, specifically stating that evidence of regulation of activities was required for a 40 percent rating under Diagnostic Code 7913, did the Veteran start reporting that he had to regulate his activities due to his diabetes.  

Considering the inconsistency of the Veteran's statements during the pendency of this appeal, the Board finds that the Veteran's statements regarding the care of his diabetes lack credibility.  For example, in the January 2006 and March 2008 VA medical examination reports, the Veteran specifically denied requiring any restriction of activities.  In the March 2009 private treatment record, Dr. R.J.R. stated that the Veteran, in a January 2009 office visit, specifically denied any fatigability.  Yet, in the March 2009 VA DRO informal conference report, the Veteran specifically reported symptoms of easy fatigability on even mild exertion.  At the March 2009 VA DRO informal conference, the Veteran further stated that he could not help with household chores as such mild exertion would lead to a hyperglycemic attack.  In the June 2009 VA medical examination report, the Veteran stated that he was able to walk three miles in 40 minutes three times a week and use a treadmill on the other days, but also claimed that he was incapable of mopping a floor or doing yard work due to his diabetes disorder.  

Finally, in a November 2009 VA PTSD examination report, the Veteran stated that his hobbies were doing small repairs around and his home.  He also indicated that he would drive his wife to shop and help her with shopping because she did not drive.  While his wife did most of the cooking and the laundry, the Veteran stated that he would help with the cleaning and the yard work.  In this report, the Veteran did not indicate that he experienced any restrictions to his living or activities due to diabetes.  

The Board finds that the Veteran's statements regarding symptoms caused by his diabetes, such as fatigue, are so inconsistent as to lack credibility.  Again, the Board notes that the Veteran never claimed to have need to regulate his activities due to diabetes until the issuance of the August 2008 SOC which informed him of the criteria for a 40 percent rating under Diagnostic Code 7913.  The Board notes that, after the issuance of the August 2008 SOC, while giving testimony before the January 2009 DRO or providing a medical history to June 2009 VA examiner, in furtherance of this claim for a higher rating for diabetes, the Veteran stated that he experienced great fatigue upon even the smallest household activities, such as mopping or yard work.  Yet, when talking to the November 2009 VA examiner regarding an unrelated claim for PTSD, the Veteran stated that he was fully capable of assisting with household chores and yard work, and also enjoyed performing his own repairs around the house.  During the pendency of this appeal, the Veteran changed his accounts of his daily activities to VA personnel apparently based on the claim for which he is applying.  Therefore, the Board finds that the Veteran's statements regarding his diabetes symptomatology lack credibility.  Caluza, 7 Vet. App. at 498.  

Because the preponderance of the evidence is against an initial disability rating in excess of 20 percent for the service-connected diabetes mellitus for any period, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for consideration of an extraschedular evaluation is warranted for diabetes mellitus.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Regarding the Veteran's service-connected diabetes mellitus, turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's diabetes mellitus is specifically contemplated by the schedular rating criteria (General Rating Formula for Mental Disorders at 
38 C.F.R. § 4.119, Diagnostic Code 7914), and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 7913, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's diabetes has been manifested by symptomatology requiring the use of diet and insulin for treatment.  The schedular rating criteria specifically provides ratings for such symptomatology.

As the schedular evaluation contemplates the Veteran's level of disability and symptomatology of diabetes, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1).  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's disability, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for bilateral hearing loss is denied.

A higher initial rating in excess of 20 percent for diabetes mellitus is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


